Citation Nr: 1132654	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-06 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals, cervical spine with degenerative joint disease.

2.  Entitlement to service connection for residuals, right thumb sprain.

3.  Entitlement to service connection right Achilles tendonitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to February 1987; February 2000 to October 2000; and July 2005 to January 2007.  He is a long time member of the Texas Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2007, a statement of the case was issued in January 2008, and a substantive appeal was received in February 2008.   

The July 2007 rating decision also granted service connection for left knee tendonitis; and denied service connection for a right hip disability.  The Veteran failed to mention these claims in his November 2007 notice of disagreement.  Consequently, they were not addressed in the January 2008 statement of the case.  However, in the Veteran's February 2008 substantive appeal (for the issues currently on appeal), he disagreed with the rating of his left knee and the denial of service connection for a right hip disability.  The RO correctly noted that the February 2008 substantive appeal should be construed as a timely notice of disagreement with regards to the issues of entitlement to a higher initial rating for left knee tendonitis and for service connection for a right hip disability.  Consequently, it issued a November 2008 statement of the case addressing the two issues.  The Veteran did not file a substantive appeal with regards to the issues.  As such, they are not before the Board.  

Upon review of the claims file, it appears that the service connected cervical spine disability may have been mischaracterized.  Although the applicable rating decision and subsequent documents describe the condition as including "degenerative joint disease," there is in fact no such diagnosis listed in any medical record or shown on any radiographic evidence.  Doctors specifically diagnosed degenerative disc disease.  The matter of correct characterization of the service connected cervical spine disability is therefore referred to the RO.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is not manifested by forward flexion of greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  

2.  The Veteran's residuals, right thumb sprain are the result of an injury incurred during active duty service.  

3.  The Veteran's right Achilles tendonitis is the result of an injury incurred during active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability rating evaluation for the Veteran's service-connected residuals, cervical spine with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235 to 5243 (2010).

2.  The criteria for service connection of residuals, right thumb sprain have been met..  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection of right Achilles tendonitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Board is granting in full the benefit sought on appeal with regard to the claims of service connection for right thumb and right Achilles tendon disabilities.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With regard to evaluation of the cervical spine disability, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to that issue.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran a physical examination in June 2007, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise. 

The RO also scheduled the Veteran for a follow up examination of his cervical spine that was to take place in January 2009.  The Veteran failed to report for the examination or provide good cause for his failure to report.  The Board observes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992). Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  

The provisions of 38 C.F.R. § 3.655 address the consequences of a Veteran's failure to attend scheduled medical examinations.  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected residuals, cervical spine strain with degenerative joint disease have been rated by the RO under the provisions of Diagnostic Code 5237.  The General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.  This latter manner of rating disability suggests that a rating higher than 60 percent might be awarded.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran filed his claim for service connection in December 2006.  He underwent a VA examination in June 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of daily neck pain with a severity of 4-5 out of 10.  He also reported flare-ups of pain two to three times per month.  The flare-ups were manifested by increased pain (8-9 out of 10); and they last for a day or two.  He denied radicular pain or other symptoms.  

Upon examination, the Veteran had normal cervical spine curvature.  There was no tenderness of the cervical spinous processes or bilateral paravertebral musculature.  Spurling's sign was negative.  Sensation was intact to light touch for all dermatomes of bilateral extremities.  Motor strength was 5/5 for all muscle groups of the upper bilateral extremities.  Reflexes were physiologic and symmetric.  The Veteran achieved forward flexion from 0-45 degrees; extension from 0-45 degrees; right and left lateral flexion from 0-45 degrees; right lateral rotation from 0-80 degrees; and left lateral rotation from 0-48 degrees.  All measurements were demonstrated pre and post repetitive motion.  The examiner noted that there was no apparent pain, loss of motion, weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.  X-rays revealed moderate degenerative disc disease at 4-5 with narrowing posteriorly.  There was also minimal narrowing at 5-6 and 6-7.  The Veteran was diagnosed with cervical degenerative joint disease.     

In the Veteran's February 2008 substantive appeal, he expressed dissatisfaction with the June 2007 examiner.  He stated that the examiner didn't listen to him when the Veteran expressed neck pain.  

A February 2008 outpatient treatment report reflects that the Veteran reported neck pain that was 5/10 in severity.  The outpatient examination of the neck revealed no bruits, masses, adenopathy, or thyromegaly.  The Veteran achieved forward flexion from 0-56 degrees; extension from 0-62 degrees; right and left lateral flexion from 0-40 and 0-34 degrees respectively; right lateral rotation from 0-70 degrees; and left lateral rotation from 0-64 degrees.  Retraction produced neck pain; as did repetitive movement (times 10).  The treatment report reflects that the Veteran would be issued a TENS unit.  

As noted earlier, the RO scheduled the Veteran for another VA examination to take place in January 2009.  The Veteran failed to report for the examination or provide good cause for his failure to report.   

The Board notes that in order to warrant a compensable rating for the Veteran's cervical spine disability, the disability must be manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  The Board notes that the Veteran achieved greater than 30 degrees of forward flexion at his June 2007 VA examination and at a February 2008 outpatient examination.  Additionally, the combined range of motion of the cervical spine equaled 308 degrees (45 + 45 + 45 + 45 + 80 + 48) at his June 2007 examination, and 326 degrees (56 + 62 + 40 + 34 + 70 + 64) when he was examined on an outpatient basis in February 2008.  There is no indication that the Veteran's cervical spine disability has resulted in any incapacitating episodes.    

Finally, in regards to DeLuca criteria, the June 2007 examiner noted that there was no apparent pain, loss of motion, weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.  The February 2008 provider noted pain after ten repetitions.  However, the examiner did not indicate that this lead to any additional limitation of motion.  There is no medical evidence to show that there is any additional loss of motion of the cervical spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a compensable rating.

The Board has additionally considered the potential application of the rating criteria under Code 5003, for degenerative arthritis; degenerative joint disease, as is currently listed as part of the service connected cervical spine disability, falls under this diagnosis.  The Schedule provides that where degenerative arthritis is established by x-ray, the disability should first be rated according to the degree of limitation of motion of the joint demonstrated, under a Code specifically addressing that joint's motion.  When that degree is not compensable, 10 percent should be assigned for each major joint or group of minor joints affected by the degenerative arthritis.  38 C.F.R. § 4.71a, Code 5003.  The cervical spine vertebrae are a group of minor joints.  38 C.F.R. § 4.45.

However, despite the labeling of the service connected condition as including degenerative joint disease, no compensable evaluation may be assigned under Code 5003.  Evaluation under such Code is available only where there is x-ray evidence of degenerative arthritis.  Here, VA doctors have identified only degenerative disc disease; no x-ray of record, either during or after service, demonstrates the presence of degenerative arthritis.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's pain and limitation of motion symptoms squarely match the type and degree of the examples set forth under the criteria for the current noncompensable rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

The Board finds that a preponderance of the evidence is against a finding that a compensable rating is warranted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for residuals, cervical spine with degenerative joint disease must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Service Connection

The remaining issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Right Thumb 

Service treatment records confirm that the Veteran sprained his right thumb in November 2006, while playing basketball.  The injury occurred shortly before he was to be discharged from service in January 2007.  He filed his claim in December 2006.  

The Veteran underwent a VA examination in June 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran denied daily pain for the past several months; but he did complain of pain following repetitive or strenuous grasping.  The pain after such activities was rated a 7-8/10 in intensity and would last for a few hours.  

Upon examination, the thumb appeared normal without effusion or sign of arthritis.  There was no ulnar or radial collateral ligament instability.  There was no thenar or other hand muscle atrophy.  The gap distance between the distal palmar pad and the distal palmar pads of the fingers was 0 cm.  The gap distance between the distal palmar pad of the thumb and the median transverse fold of the palm overlying the distal fifth metacarpal head was 0 cm.  Right hand grip strength was 5/5; and right thumb pinch strength was 5/5.  Thumb CMC flexion was 0 to 49 degrees pre-repetitive motion, and 0 to 52 degrees post-repetitive motion.  Distal interphalangeal joint flexion - dorsiflexion was 0-30 degrees both pre and post repetitive motion.  Palmar flexion was 0-64 degrees pre-repetitive motion and 0-62 degrees post repetitive motion.  X-rays were normal.  The examiner nonetheless assessed the Veteran with a right thumb sprain.  

The RO denied the claim by finding that the in-service injury did not result in a chronic disability.  The finding was the result of the minimal symptoms noted on the June 2007 VA examination.

The Board finds that the Veteran sprained his right thumb in service.  Within one year of service, he still had complaints of pain and was assessed with a right thumb sprain.  It is undisputed that the right thumb disability assessed in June 2007 arose during service.  Consequently the Board finds that service connection is warranted.  

The Board acknowledges that the Veteran's symptoms may be minimal.  However, that is an issue to be addressed when determining the appropriate disability rating.

Right Achilles Tendon

The service treatment records confirm that the Veteran was diagnosed with right Achilles tendonitis in October 2006 (just a few months prior to his January 2007 discharge).  

The Veteran filed his claim in October 2006; and he underwent a VA examination June 2007.  He reported that for the past few months, he has had pain of 2-3/10 in severity.  He also reported that pain flares-up to 9-10/10 after running for more than a few hundred yards.  The pain lasts anywhere from a few hours to one or two days.   

Upon examination, the Achilles tendon was minimally tender at the calcaneal insertion.  The tendon was intact and of normal alignment.  There was 10 degrees of valgus angulation of the os calcis in relationship to the long axis of the tibia.  Ankle range of motion was: 0-45 degrees of plantar flexion; 0-20 degrees of dorsiflexion; 0-30 degrees of inversion; and 0-15 degrees of eversion.  All measurements were the same both pre repetitive motion and post repetitive motion.  There was no apparent pain, loss of motion, weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.  The examiner assessed the Veteran with right Achilles tendonitis.  

The RO denied the claim by finding that the in-service injury did not result in a chronic disability.  The finding was the result of the minimal symptoms noted on the June 2007 VA examination.

The Board finds that the Veteran was diagnosed with right Achilles tendonitis in service.  Within one year of service, he still had complaints of pain, had a minimally tender Achilles tendon, and was assessed with right Achilles tendonitis.  It is undisputed that the right Achilles tendonitis assessed in June 2007 arose during service.  Consequently the Board finds that service connection is warranted.  

The Board acknowledges that the Veteran's symptoms may be minimal.  However, that is an issue to be addressed when determining the appropriate disability rating.


ORDER

An initial compensable rating for residuals, cervical spine with degenerative joint disease, is denied.

Service connection for residuals, right thumb sprain is granted.  

Service connection for right Achilles tendonitis is granted.





______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


